Case 1:16-cr-00640-BMC Document 808 Filed 10/07/19 Page 1 of 2 PageID #: 13299

                                                                                     1301 Avenue of the Americas, 40th Floor
                                                                                                 New York, NY 10019-6022
                                                                                                         PHONE   212.999.5800
                                                                                                           FAX   212.999.5899
                                                                                                             www.wsgr.com




                                                October 7, 2019

VIA CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:    United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

Dear Judge Cogan:

       This letter is respectfully submitted in reply to the government’s letter of October 7, 2019
(Dkt. No. 807), opposing Mr. Levy’s request that his bail be exonerated in light of his acquittal.

        The government is correct that Section 3143(c) refers the Court to Section 3142 of Title 18.
But the government utterly fails to offer the slightest justification for maintaining the bail conditions
that were set nearly three years ago when Mr. Levy was charged with eight counts, including five
counts that the government publicly described as “the largest Ponzi scheme since Bernie Madoff,”
and when the government’s Guidelines calculation exposed Mr. Levy to lifetime imprisonment. At
that time, and based on these positions taken by the government, a bail package was established
under which Mr. Levy was required to:

       surrender his passport;
       limit his travel to the SDNY, EDNY and DNJ;
       not contact investors and co-defendants other than in the presence of counsel;
       report monthly to Pretrial Services and submit to random visits;
       sign a personal recognizance bond in the amount of $2 million;
       post $200,000 in cash to secure that bond; and
       have two financially responsible persons co-sign the bond.

       Since that bail package was established in December 2016, Mr. Levy has at all times fully
abided by his conditions of release – which we are confident the government would confirm. And,
of course, he has now been acquitted by a jury of all five counts relating to the so-called “Investment
Scheme,” and acquitted by the Court of all three counts relating to the amendment of the Black Elk
Bond Indenture.

      While the government asks that the bail conditions for Mr. Levy be maintained during the
pendency of the government’s appeal of this Court’s decision on Mr. Levy’s post-trial motions, the


           AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                    SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
Case 1:16-cr-00640-BMC Document 808 Filed 10/07/19 Page 2 of 2 PageID #: 13300




The Honorable Brian M. Cogan
October 7, 2019
Page 2 of 2

government fails to abide by the very statute it cites. Pursuant to Section 3142(b): “The judicial
officer shall order the pretrial release of the person on personal recognizance, or upon execution of
an unsecured appearance bond in an amount specified by the court . . . .” It is only “[i]f the judicial
officer determines that the release described in subsection (b) of this section will not reasonably
assure the appearance of the person,” that additional conditions may be imposed. Section 3142(c).

         We respectfully submit that Your Honor can and should find that any additional conditions
beyond personal recognizance are unwarranted in the case of Mr. Levy. He has never given the
Court the slightest concern regarding flight. His wife and parents, who all live in New York, were at
the trial every day. And his two daughters, ages two and six, live with Mr. Levy and his wife, also in
New York. Any suggestion by the government that Mr. Levy would flee from his close-knit family,
or somehow flee with all of them in tow, is absurd – particularly given the current status of the case.1

        Finally, the current conditions of release impose unfair hardship on Mr. Levy in light of his
acquittal. He has been unemployed for three years now and has incurred massive debts. The
$200,000 in cash can now be applied to reduce some of those debts. In addition, the limitations on
his travel and required trips to Pretrial Services will impact his efforts to find work and unfairly
impinge on his ability to support his wife and daughters.

        The government’s opposition to anything more than personal recognizance for Mr. Levy is
nothing other than a mean-spirited tactic by a disappointed litigant. As such, that opposition should
be rejected, and the Court should replace the current conditions of bail with an order, consistent with
Section 3142(b), of personal recognizance.

                                                  Respectfully submitted,

                                                  WILSON SONSINI GOODRICH & ROSATI
                                                  Professional Corporation


                                                  s/ Michael S. Sommer
                                                  Michael S. Sommer
                                                  Morris J. Fodeman

                                                  Counsel for David Levy

cc: All Counsel of Record (via CM/ECF)



   1
      To be clear, the government does not even view Mr. Levy as a flight risk as it has indicated its
willingness to let him undertake international travel, including to Israel.
